4
4DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE filed on 3/26/2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Steven L. Nichols on 5/3/2021.
The application has been amended to: amend claims 9, 11, 17, and 19; and cancel claims 14, and 22 as follows:

9.	(Currently amended)  A system, comprising:
	a memory; and
	one or more processors, coupled to the memory, configured to perform operations comprising:
the verifiable physical goods comprising a unit of precious metal, wherein the central service layer is configured to facilitate transactions of a plurality of first instruments, and wherein the first instrument is recorded in a data store with the plurality of first instruments;
		after creation of the first instrument by the system, having a connection to another system that is forming the unit of precious metal and, during formation of the unit of precious metal, is injecting a substance into the precious metal while the precious metal is in liquid form to form a unique physical pattern of shapes that remains within the unit of precious metal, the unique physical pattern being received by the system;
		recording the unique physical pattern in association with the first instrument so that the specific unit of precious metal represented by the first instrument is verifiable;
		recording a second instrument in the data store, wherein the second instrument represents second physical goods corresponding to the verifiable physical goods, the second physical goods being pledged by a guarantor in communication with the central service layer;
		associating the second instrument recorded in the data store with the first instrument using an identifier that refers to both the first and second instruments to form a family relationship between the first instrument and the second instrument, wherein the family relationship establishes that an amount of the second physical goods of the 
		executing a purchase by the buyer of the first instrument from the seller with the central service layer; and 
		providing ownership records of the first instrument and verifiable physical goods corresponding to the first instrument, the ownership records being for any number of transfers of the first instrument occurring over the central service layer.

11.	(Currently amended)  The system of claim 10, wherein 

14.	(Cancelled)

17.	(Currently amended)  A computer-readable storage device having instructions stored thereon, execution of which, by a computing device, causes the computing device to perform operations comprising:
	communicating information between a seller and a buyer of a first instrument that represents a production share of verifiable physical goods, the communicating being over a central service layer of the computing device, the verifiable physical goods comprising a unit of precious metal, wherein the central service layer is configured to facilitate transactions of a plurality of first instruments, and wherein the first instrument is recorded in a data store with the plurality of first instruments;
	after creation of the first instrument in the data store, providing a connection to a system that is forming the unit of precious metal and, during formation of the unit of precious metal, is injecting a substance into the precious metal while the precious metal is in liquid form to form a unique physical pattern of shapes that remains within the unit of precious metal, the unique physical pattern being received by the computing device;
	recording the unique physical pattern in association with the first instrument so that the specific unit of precious metal represented by the first instrument is verifiable;
	recording a second instrument in the data store, wherein the second instrument represents second physical goods corresponding to the verifiable physical goods, the second physical goods being pledged by a guarantor in communication with the central service layer;
	associating the second instrument recorded in the data store with the first instrument using an identifier that refers to both the first and second instruments to form a family relationship between the first instrument and the second instrument, wherein the family relationship establishes that an amount of the second physical goods of the second instrument covers an amount of the physical goods of the production share of the first instrument;
	translating market information regarding the production share from the relationship between the first instrument and the second instrument accessed from the data store using the identifier and integrating the market information regarding the production share into adjusted market information, the identifier condensing an amount of raw information used in translating the market information; and
	transmitting the market information regarding the production share and the adjusted market information to devices connected over the central service layer.

19.	(Currently amended)  The computer-readable storage device of claim 18, wherein 

22.	(Cancelled)

Reasons for Allowance
Claims 1-5, 7-13, 15-21, 23, and 24 are allowed.

The following is an examiner’s statement of reasons for indicating Patent-eligible subject matter in view of 35 USC 101:
The steps in independent claim 1 of: “wherein the first instrument represents a specific unit of precious metal, the method further comprising: forming the unit of precious metal, injecting a substance into the precious metal while the precious metal is in liquid form to form a unique physical pattern of shapes that remains within the unit of precious metal, and recording the unique physical pattern in association with the first instrument so that the specific unit of precious metal represented by the first instrument is verifiable” are limitations, which when considered as an ordered combination, are indicative of an inventive concept (aka “significantly more”).  Similar reasoning and rationale apply to the other independent claims 9 and 17.
For these reasons, independent claims 1, 9, and 17 are deemed patent eligible under 35 USC 101.  Dependent claims 4-5, 7, 8, 10-13, 15, 16, 18-21, 23, and 24 are deemed patent eligible by virtue of dependency on an allowed claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Richter (US 9,640,486) teaches ingot marking for solar cell determination.
Kerschner (US 8,750,570) teaches an automated precious metal bullion authentication apparatus.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. S./
Examiner, Art Unit 3695
5/5/2021


/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
May 6, 2021